337 S.W.3d 123 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Lonzo CUMMINGS, Defendant/Appellant.
No. ED 94348.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2011.
Application for Transfer Denied May 31, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for appellant.
Chris Koster, Attorney Genera, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Lonzo Cummings, appeals from the judgment entered upon a jury verdict finding him guilty of the unlawful use of a weapon, in violation of section 571.030.1(1) RSMo (Cum.Supp.2006). The trial court found defendant to be a prior offender and sentenced him to four years *124 imprisonment to be served concurrently with the sentence previously imposed on Count II of the original indictment. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).